                                                                     United States Bankruptcy Court
                                                                           District of Puerto Rico
  In                                                                                                      Case
  re          Irma A Rodriguez-Cossio                                                                     No.     16-05295 EAG
                                                                                     Debtor(s)            Chapter 7


                                                                 AMENDMENT COVER SHEET
Amendment(s) to the following petition, list(s), schedule(s) or statement(s) are transmitted herewith:
Schedule A/B & C: to amend some descriptions & to adjust exemptions as per continuing negotiations w/
Chapter 7 Trustee.



                                           NOTICE OF AMENDMENT(S) TO AFFECTED PARTIES
Pursuant to Federal Rule of Bankruptcy Procedure 1009(a), I certify that notice of the filing of the
amendment(s) listed above has been given this date to any and all entities affected by the amendment as
follows:


 Date July 23, 2019                                                        /s/ Lyssette A Morales Vidal
 :
                                                                           Lyssette A Morales Vidal 120011
                                                                           Attorney for Debtor(s)
                                                                           L.A. MORALES & ASSOCIATES P.S.C.
                                                                           URB VILLA BLANCA
                                                                           76 AQUAMARINA
                                                                           Caguas, PR 00725-1908
                                                                           787-746-2434 Fax:1-855-298-2515
                                                                           lamoraleslawoffice@gmail.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
 Fill in this information to identify your case and this filing:

 Debtor 1                    Irma A Rodriguez-Cossio
                             First Name                             Middle Name                     Last Name

 Debtor 2
 (Spouse, if filing)         First Name                             Middle Name                     Last Name

 United States Bankruptcy Court for the:                     DISTRICT OF PUERTO RICO

 Case number           16-05295 EAG                                                                                                                           Check if this is an
                                                                                                                                                              amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                       12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you think
it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                        What is the property? Check all that apply
        21 N. del Rio Street                                                       Single-family home                          Do not deduct secured claims or exemptions. Put the
        Street address, if available, or other description                                                                     amount of any secured claims on Schedule D:
                                                                                   Duplex or multi-unit building
                                                                                                                               Creditors Who Have Claims Secured by Property.
                                                                                   Condominium or cooperative


                                                                                   Manufactured or mobile home
                                                                                                                               Current value of the       Current value of the
        Mayaguez                          PR                                       Land                                        entire property?           portion you own?
        City                              State          ZIP Code                  Investment property                                $100,000.00                   $25,000.00
                                                                                   Timeshare
                                                                                              Commercial Prop in               Describe the nature of your ownership interest
                                                                                   Other      abandoned state                  (such as fee simple, tenancy by the entireties, or
                                                                            Who has an interest in the property? Check one     a life estate), if known.

                                                                                   Debtor 1 only                               Fee simple
                                                                                   Debtor 2 only
        County                                                                     Debtor 1 and Debtor 2 only
                                                                                                                                    Check if this is community property
                                                                                   At least one of the debtors and another          (see instructions)
                                                                            Other information you wish to add about this item, such as local
                                                                            property identification number:

                                                                            Undivided participation in community property: One story Commercial
                                                                            structure one story & basement located at 21 N. del Rio Street, Mayaguez.
                                                                            Currently the structure is in a dilapidated state. The estimated value of
                                                                            the property is $100,000. Debtor is co-owner w/ former spouse & 2 other
                                                                            co-owners in equal parts or 25% each, or a gross value of $25,000.
                                                                            Burden to the Estate, after hypothetical liquidation & partition costs &
                                                                            §363 AP to obtain consent of the other members of community.




Official Form 106A/B                                                              Schedule A/B: Property                                                                    page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
 Debtor 1          Irma A Rodriguez-Cossio                                                                                  Case number (if known)          16-05295 EAG

        If you own or have more than one, list here:
 1.2                                                                     What is the property? Check all that apply
        Urb Paraiso de Mayaguez                                                   Single-family home                              Do not deduct secured claims or exemptions. Put the
        B-13 Calle Serenidad                                                      Duplex or multi-unit building                   amount of any secured claims on Schedule D:
        Street address, if available, or other description                                                                        Creditors Who Have Claims Secured by Property.
                                                                                  Condominium or cooperative


                                                                                  Manufactured or mobile home
                                                                                                                                  Current value of the          Current value of the
        Mayaguez                         PR         00680-0000                    Land                                            entire property?              portion you own?
        City                             State           ZIP Code                 Investment property                                    $233,610.50                   $233,610.50
                                                                                  Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                  Other                                           (such as fee simple, tenancy by the entireties, or
                                                                         Who has an interest in the property? Check one           a life estate), if known.

                                                                                  Debtor 1 only                                   Fee simple
        Mayaguez                                                                  Debtor 2 only
        County                                                                    Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                  At least one of the debtors and another              (see instructions)
                                                                         Other information you wish to add about this item, such as local
                                                                         property identification number:

                                                                         Two-story, single family, concrete residential structure consisting of
                                                                         living room, dining room, kitchen, four bedrooms, two and a half
                                                                         bethrooms, double carport, balcony in a 349.932 square meter lot.


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                         $258,610.50

 Part 2: Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1     Make:        Mitsubishi                                   Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                                   the amount of any secured claims on Schedule D:
          Model:       Outlander                                       Debtor 1 only                                               Creditors Who Have Claims Secured by Property.
          Year:        2005                                            Debtor 2 only                                               Current value of the         Current value of the
          Approximate mileage:                      190000             Debtor 1 and Debtor 2 only                                  entire property?             portion you own?
          Other information:                                           At least one of the debtors and another


                                                                       Check if this is community property                                   $3,239.00                     $3,239.00
                                                                       (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
  Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                          $3,239.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                            Current value of the
                                                                                                                                                              portion you own?

Official Form 106A/B                                                         Schedule A/B: Property                                                                               page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
 Debtor 1       Irma A Rodriguez-Cossio                                                             Case number (if known)    16-05295 EAG
                                                                                                                                  Do not deduct secured
                                                                                                                                  claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Living room set, dining room set, electric range, refrigerator,
                                    dishwasher, microwave oven, small kitchen appliances, cutlery,
                                    cooking utensils and gadgets, pots, pans, crocks, glassware,
                                    china, flatware, washer, dryer, kitchen, bed and bath linens,
                                    master bedroom set, two bedroom sets, one daybed, three
                                    bookstands, one desk, enterainment center, resin terrace
                                    furniture. Silk-screens, prints and pictures. Text, literature and
                                    general interest books.                                                                                     $8,000.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    2 TV sets
                                    1 DVD player
                                    1 Laptop computer
                                    Printer                                                                                                       $800.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
              other collections, memorabilia, collectibles
        No
       Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
     No
        Yes. Describe.....

                                    Stationary bicycle                                                                                              $60.00


10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
      No
        Yes. Describe.....

                                    Women s apparel and accessories                                                                               $300.00


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
        No
       Yes. Describe.....

12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....




Official Form 106A/B                                                 Schedule A/B: Property                                                           page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
 Debtor 1        Irma A Rodriguez-Cossio                                                                                     Case number (if known)   16-05295 EAG


                                          Women s costume jewelry, watch, gold ear rings, gold ear rings,
                                          gold tapaz ring, silver jewelry                                                                                            $1,000.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
       Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
        No
       Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                         $10,160.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                            Current value of the
                                                                                                                                                        portion you own?
                                                                                                                                                        Do not deduct secured
                                                                                                                                                        claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        No
       Yes................................................................................................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                 institutions. If you have multiple accounts with the same institution, list each.
     No
                                                                   Institution name:
     Yes........................


                                            17.1.       Checking Account                      BPPR, Mayaguez Mall                                                        $20.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
       Yes..................                          Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership,
    and joint venture
        No
       Yes. Give specific information about them...................
                                  Name of entity:                                                                             % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
        Yes. List each account separately.
                                Type of account:                                              Institution name:



Official Form 106A/B                                                                   Schedule A/B: Property                                                              page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
 Debtor 1       Irma A Rodriguez-Cossio                                                                 Case number (if known)       16-05295 EAG
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
     No
                                                              Institution name or individual:
     Yes. .....................

                                      Electric Water                     PREPA                                                                        $200.00


23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
       Yes.............         Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
       Yes.............         Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
       Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
       Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
       Yes. Give specific information about them...

 Money or property owed to you?                                                                                                        Current value of the
                                                                                                                                       portion you own?
                                                                                                                                       Do not deduct secured
                                                                                                                                       claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
      No
        Yes. Give specific information......


                                                        Liquidation of conjugal property as
                                                            determined by the P.R. Court of First
                                                            Instance, Superior Court of Mayaguez
                                                            ISCI 2007-1184. Garnishment in favor              Property
                                                            of Debtor.                                            Settlement                    $334,367.81


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
       Yes. Give specific information..




Official Form 106A/B                                                 Schedule A/B: Property                                                               page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
 Debtor 1        Irma A Rodriguez-Cossio                                                                                         Case number (if known)        16-05295 EAG
31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
        No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                                       Beneficiary:                                 Surrender or refund
                                                                                                                                                                  value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..

 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................           $334,587.81


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.

       Yes. Go to line 38.


                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.

38. Accounts receivable or commissions you already earned
        No
        Yes. Describe.....


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
     No
        Yes. Describe.....


                                       One desk, folding table, half-moon therapy table, ILS machine,
                                       portable audiometer, two two-drawer files, one computer, one
                                       printer, one photocopier, one love seat, six chair, one corner table,
                                       executive chair, one scretary s chair, one metal shelf                                                                                 $4,000.00


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
        No
        Yes. Describe.....



Official Form 106A/B                                                           Schedule A/B: Property                                                                               page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                       Best Case Bankruptcy
 Debtor 1         Irma A Rodriguez-Cossio                                                                                           Case number (if known)      16-05295 EAG
41. Inventory
        No
        Yes. Describe.....


42. Interests in partnerships or joint ventures
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                                    % of ownership:


43. Customer lists, mailing lists, or other compilations
       No.

       Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?


                   No
                   Yes. Describe.....


44. Any business-related property you did not already list
        No
        Yes. Give specific information.........



 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
     for Part 5. Write that number here.....................................................................................................................             $4,000.00

 Part 6:     Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
             If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.

           Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                      $0.00

 Part 8:        List the Totals of Each Part of this Form


 55. Part 1: Total real estate, line 2 ......................................................................................................................            $258,610.50
 56. Part 2: Total vehicles, line 5                                                                        $3,239.00
 57. Part 3: Total personal and household items, line 15                                                  $10,160.00
 58. Part 4: Total financial assets, line 36                                                             $334,587.81
 59. Part 5: Total business-related property, line 45                                                      $4,000.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                 $0.00
 61. Part 7: Total other property not listed, line 54                                          +               $0.00

 62. Total personal property. Add lines 56 through 61...                                                 $351,986.81              Copy personal property total            $351,986.81

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                      $610,597.31



Official Form 106A/B                                                             Schedule A/B: Property                                                                             page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                       Best Case Bankruptcy
 Fill in this information to identify your case:

 Debtor 1                Irma A Rodriguez-Cossio
                         First Name                         Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)     First Name                         Middle Name                 Last Name

 United States Bankruptcy Court for the:             DISTRICT OF PUERTO RICO

 Case number           16-05295 EAG
 (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                     4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name
and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      Undivided participation in                                      $25,000.00                                         0%    11 U.S.C. § 522(d)(5)
      community property: One story
      Commercial structure one story &                                                     100% of fair market value, up to
      basement located at 21 N. del Rio                                                    any applicable statutory limit
      Street, Mayaguez. Currently the
      structure is in a dilapidated state.
      Line from Schedule A/B: 1.1

      Urb Paraiso de Mayaguez B-13 Calle                             $233,610.50                                      $0.00    11 U.S.C. § 522(d)(1)
      Serenidad Mayaguez, PR 00680
      Mayaguez County                                                                      100% of fair market value, up to
      Two-story, single family, concrete                                                   any applicable statutory limit
      residential structure consisting of
      living room, dining room, kitchen,
      four bedrooms, two and a half
      bethrooms, double carport, balcony
      in
      Line from Schedule A/B: 1.2

      2005 Mitsubishi Outlander 190000                                 $3,239.00                                 $2,200.63     11 U.S.C. § 522(d)(2)
      miles
      Line from Schedule A/B: 3.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                     Schedule C: The Property You Claim as Exempt                                                       page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
 Debtor 1    Irma A Rodriguez-Cossio                                                                     Case number (if known)     16-05295 EAG
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Living room set, dining room set,                                 $8,000.00                                 $8,000.00        11 U.S.C. § 522(d)(3)
     electric range, refrigerator,
     dishwasher, microwave oven, small                                                     100% of fair market value, up to
     kitchen appliances, cutlery, cooking                                                  any applicable statutory limit
     utensils and gadgets, pots, pans,
     crocks, glassware, china, flatware,
     washer, dryer, kitchen, bed and bath
     linens, master
     Line from Schedule A/B: 6.1

     2 TV sets                                                           $800.00                                   $800.00        11 U.S.C. § 522(d)(3)
     1 DVD player
     1 Laptop computer                                                                     100% of fair market value, up to
     Printer                                                                               any applicable statutory limit
     Line from Schedule A/B: 7.1

     Stationary bicycle                                                   $60.00                                     $60.00       11 U.S.C. § 522(d)(3)
     Line from Schedule A/B: 9.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Women s apparel and accessories                                     $300.00                                   $300.00        11 U.S.C. § 522(d)(3)
     Line from Schedule A/B: 10.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Women s costume jewelry, watch,                                   $1,000.00                                 $1,000.00        11 U.S.C. § 522(d)(4)
     gold ear rings, gold ear rings, gold
     tapaz ring, silver jewelry                                                            100% of fair market value, up to
     Line from Schedule A/B: 12.1                                                          any applicable statutory limit

     Checking Account: BPPR, Mayaguez                                     $20.00                                      $0.00       11 U.S.C. § 522(d)(5)
     Mall
     Line from Schedule A/B: 17.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Electric Water: PREPA                                               $200.00                                   $200.00        11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 22.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Property Settlement: Liquidation of                             $334,367.81                               $12,900.00         11 U.S.C. § 522(d)(5)
     conjugal property as determined by
     the P.R. Court of First Instance,                                                     100% of fair market value, up to
     Superior Court of Mayaguez ISCI                                                       any applicable statutory limit
     2007-1184. Garnishment in favor of
     Debtor.
     Line from Schedule A/B: 29.1

     One desk, folding table, half-moon                                $4,000.00                                 $2,375.00        11 U.S.C. § 522(d)(6)
     therapy table, ILS machine, portable
     audiometer, two two-drawer files,                                                     100% of fair market value, up to
     one computer, one printer, one                                                        any applicable statutory limit
     photocopier, one love seat, six chair,
     one corner table, executive chair,
     one scretary s chair, one metal shelf
     Line from Schedule A/B: 39.1




Official Form 106C                                     Schedule C: The Property You Claim as Exempt                                                          page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
 Debtor 1    Irma A Rodriguez-Cossio                                                          Case number (if known)      16-05295 EAG
 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                     Schedule C: The Property You Claim as Exempt                                            page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
 Fill in this information to identify your case:

 Debtor 1                 Irma A Rodriguez-Cossio
                          First Name                        Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name             Last Name

 United States Bankruptcy Court for the:             DISTRICT OF PUERTO RICO

 Case number           16-05295 EAG
 (if known)
                                                                                                                                      Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                   Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Irma A Rodriguez-Cossio                                               X
              Irma A Rodriguez-Cossio                                                   Signature of Debtor 2
              Signature of Debtor 1

              Date     July 23, 2019                                                    Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
